Citation Nr: 1412127	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  10-28 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial compensable rating for service-connected residuals of a fracture to the right fifth metacarpal.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  Therein, service connection was granted and an initial noncompensable rating assigned for residuals of a fracture to the right fifth metacarpal.  The Veteran appealed this rating.  In November 2013, he testified regarding this matter at a hearing at the RO conducted before the undersigned Veterans Law Judge.  It is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C., for additional development based on review of the Veteran's paper and electronic claims files.

Of import is that the claim from which this matter arises has not been fully adjudicated.  The Veteran's July 2008 claims form indicates that he requested service connection for a right hand injury.  Yet the aforementioned rating decision only initially adjudicated service connection for the right fifth metacarpal (the little, or "pinky," finger).  No subsequent adjudication concerning the right hand exists.  Referral to the RO for any necessary action followed by initial adjudication therefore is appropriate.  This should encompass the right wrist, in addition to the right hand and all digits thereof other than the fifth metacarpal.  Claims must be construed liberally.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  While the Veteran referenced only his right hand, VA treatment records show that he also has complained about his right wrist.  The RO is notified that at least some of the additional development directed herein will inform the aforementioned initial adjudication.


REMAND

Although the Board sincerely regrets the delay of a remand, adjudication of the Veteran's claim for an initial compensable rating for service-connected residuals of a fracture to the right fifth metacarpal cannot be undertaken as of yet.  Further development is needed to ensure that he is afforded every possible consideration.  VA indeed has a duty to assist him in substantiating the aforementioned benefit.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

I.  Records

This duty includes making reasonable efforts to procure relevant records.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2013).  Reasonable efforts with respect to records in government custody consist of making as many requests as are necessary to obtain them unless it is concluded that they do not exist or that further requests would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2013).  The claimant shall be notified if requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2013).

VA treatment records dated in September 2009 are available.  They concern care for the Veteran's right wrist and hand.  As such, it is inferred that there may be VA treatment records regarding his right wrist and hand dated from September 2009 to present.  He testified that he has not received care specifically for his right fifth metacarpal.  Yet, it is possible that the updated VA treatment records could pertain to, or at least reference, his right fifth metacarpal as well as his right wrist and hand given their close proximity.  These records have not been requested by VA.  A request(s) for them must be made.  This is particularly true as VA has constructive notice of them.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran and his representative must be notified if the request(s) is(are) unsuccessful.

II.  Medical Examination

In addition to procuring records, the duty to assist includes a mandate that any VA medical examination obtained be adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Hayes v. Brown, 9 Vet. App. 67 (1996).  A VA medical examination is adequate when it allows the Board to undertake a fully informed adjudication.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the disability must be described in sufficient detail.  Stefl, 21 Vet. App. at 120; Ardison v. Brown, 6 Vet. App. 405 (1994).  Findings further must be contemporaneous.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); Allday v. Brown, 7 Vet. App. 517 (1995).

Here, the Veteran underwent a VA medical examination in September 2008.  It did not accurately depict his right fifth metacarpal disability even at that time.  This disability has been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5227 (2013), for ankylosis of the little finger.  While abnormality and deformity were assessed as part of the examination, ankylosis is not mentioned specifically.  Another alternative would be to assess the Veteran's disability under 38 C.F.R. § 4.71a, Diagnostic Code 5230 (2013), for limitation of motion of the little finger.  Reference was made to there being no effect on the motion of a joint at the examination, but precise range of motion measurements were not taken.  Moreover, the examination likely does not accurately depict the Veteran's disability today.  It is not contemporaneous, in other words.  It indeed was conducted over five years ago and thus is of considerable age.  The Veteran testified that his disability has gotten worse since service connection was granted in January 2009.  Adjudication by the Board on the basis of the examination would not be fully informed for these reasons.  Thus, the Veteran must be afforded the opportunity to appear for another VA medical examination.

This second examination should assess not only the right fifth metacarpal but also the other right digits and the right hand.  Not only is service connection for the right hand and other digits referred to the RO herein, but rating the right fifth metacarpal entails consideration of these other parts as well.  The only rating allowed under Diagnostic Codes 5227 and 5230 is a noncompensable rating.  However, the Note following Diagnostic Code 5227 calls for rating alternatively as amputation or assigning additional ratings for limitation of motion of other digits or interference with the overall function of the hand.  Diagnostic Code 5156 sets forth 10 and 20 percent ratings for little finger amputations at various levels.  Diagnostic Codes 8512 and 8514 through 8516 establish compensable ratings ranging from 10 to 70 percent for neurological impairment of the hand and fingers.  Diagnostic Codes 5216 through 5223 of 38 C.F.R. § 4.71a provide compensable ratings ranging from 10 to 60 percent for ankylosis of multiple digits.  Finally, Diagnostic Code 5003 and 5010 of 38 C.F.R. § 4.71a call for 10 and 20 percent ratings for arthritis of groups of minor joints.  The interphalangeal, metacarpal, and carpal joints are considered a group of minor joints.  38 C.F.R. § 4.45(f) (2013).

Accordingly, a REMAND is directed for the following:

1.  Make as many requests as necessary to obtain VA treatment records, particularly those related to the right wrist, hand, and/or digits, regarding the Veteran dated from September 2009 to the present.  Associate all records received with the paper or electronic claims file.  If requested records are not received, whether in whole or in part, notify the Veteran and his representative pursuant to established procedure.

2.  After completion of the above, arrange for the Veteran to undergo an appropriate VA medical examination regarding the service-connected residuals of a fracture to his right fifth metacarpal.  The examiner shall review the Veteran's paper and electronic claims files, documenting such in a report to be placed in one of those files.  The examiner also shall document in the report an interview of the Veteran regarding his pertinent right fifth metacarpal, other right digits, and right hand history, current symptoms, treatment for them, and their impact on his activities of daily living and employment.  Information regarding the onset, frequency, duration, and severity of symptoms, as well as flare-ups of them, further shall be obtained.

The results of all tests and studies deemed necessary next shall be documented in the report.  This shall include initial and repeated range of motion testing, ankylosis testing, as well as neurologic testing of all digits and the hand.  Regarding range of motion testing, any objective evidence of pain shall be noted.  The impact of pain, weakness, excess fatigability, and/or incoordination shall be expressed in terms of the degree of range of motion lost.  Their impact during flare-ups, if flare-ups are reported, also shall be expressed to the extent possible in terms of the additional degree of range of motion lost.  Regarding ankylosis, any found shall be classified as favorable or unfavorable.  Regarding neurological impairment, the degree shall be specified as mild, moderate, or severe.  X-rays shall be taken to identify any arthritis.  Finally, it shall be determined whether consideration as amputation of the little finger is warranted, and if so at what level.

3.  Finally, readjudicate the issue of entitlement to an initial compensable rating for service-connected residuals of a fracture to the right fifth metacarpal.  Furnish the Veteran and his representative with a rating decision for any favorable determination.  Furnish them with a supplemental statement of the case (SSOC) for any unfavorable determination, and allow them the requisite time period to respond before processing this matter for return to the Board.  Place a copy of the rating decision or SSOC in the paper or electronic claims file.

No action is required of the Veteran until he is notified by the RO or AMC.  However, he is advised that he is obligated to cooperate with VA in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to report for a scheduled VA medical examination, for example, may result in denial of the benefit sought.  38 C.F.R. § 3.655 (2013).  The Veteran also is advised that he has the right to submit additional evidence and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remanded matters be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2002).  A remand is in the nature of a preliminary order and does not constitute a decision by the Board.  38 C.F.R. § 20.1100(b) (2013).

